department of the treasury internal_revenue_service washington d c contact person telephone number identification_number employer_identification_number date date number release date index number dear sir or madam this is in response to your letters of august and october you asked whether you could campaign in favor of a ballot measure to tax property in the fire protection district to pass a bond measure for a new fire station without jeopardizing your tax exempt status you have also asked whether newspaper ads with volunteers’ names supporting the ballot measure would be permitted and whether your organization would be permitted to pay for the advertisement sec_501 of the internal_revenue_code grants exemption to organizations not organized for profit but operated exclusively for the promotion of social welfare the regulations describe the promotion of social welfare as promoting in some way the common good and general welfare of the people of the community such as bringing about civic betterment and social improvements an organization is considered to be operated for the promotion of social welfare if it primarily engages in social welfare activities social welfare activities do not include participating in political campaigns on behalf of or in opposition to any candidate for public_office the operation of a social_club for the benefit of its members or carrying on business with the general_public in a manner similar to organizations operated for profit in considering whether an organization is primarily engaged in social welfare activities it is important to consider the extent to which it participates in political campaign activities social_club activities and business activities legislative activities such as ballot measures are not considered political intervention an organization exempt under sec_501 may engage in legislative activities without limit so long as the legislation it attempts to influence is germane to its social welfare purposes the ballot measure you describe appears to be germane to a volunteer firefighters’ association and would probably not affect its exempt status under sec_501 sec_501 of the code grants exemption to organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_501 limits exemption to organizations that do not engage in substantial legislative activities both direct and indirect lobbying are strictly limited attempts to influence legislation that are less than a substantial part of the organization’s activities will not ordinarily jeopardize exemption whether a specific activity constitutes a substantial portion of the total activities of an organization is a factual one and there is no simple rule as to what amount of activities is substantial all the facts and circumstances must be considered to establish more precise standards for determining whether a sec_501 organization’s legislative activities are substantial congress enacted sec_501 eligible public_charities may elect to adopt the substantiality test set forth in that section your participation in campaigning for the ballot measure would be considered an attempt to influence legislation whether it would affect exemption under sec_501 could only be determined after considering all the facts and circumstances funding a newspaper ad standing alone is unlikely to be considered substantial in this regard our records indicate that you have never applied for tax exemption and are not currently recognized as tax exempt although we do not have sufficient information to rule definitively you appear to be the type of organization that might qualify under sec_501 or sec_501 of the internal_revenue_code we are enclosing publication tax exempt status for your organization to assist you in completing the proper application once you decide which section of the code you are described in you may obtain the appropriate application form or form on line at the exempt_organizations web site www irs gov bus_info eo please be advised that this letter is advisory only and has no binding effect on the service the information provided here cannot be relied upon as a ruling on the matters discussed if you have any further questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure pub sincerely gerald v sack manager exempt_organizations technical group
